Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendments received 11/15/2018, 12/16/2020 and IDS received 11/15/2018, 11/20/2019, 7/27/2021 have been entered.

Election/Restrictions
Applicant’s election with traverse of group I and SEQ ID NO:2 as spider silk protein species in the reply filed on 7/27/2021 is acknowledged. The traverse is based on the argument that Zeplin does not teach method does not include drying-in of spider silk protein. It is the examiner’s position that Groups I and II do not share a common special technical feature (under PCT Rule 13.1) that is a contribution over the art (see 102 rejection below).
Claims 7-18 are withdrawn for examination because they draw to nonelected invention, there being no allowable generic or linking claim. 
Claims 1-6 are presented for examination on the merits. 

Priority
This application is a 371 of PCT/EP2017/061712 (filed 5/16/2017) which claims foreign applications EP 16169798.1 (filed 5/16/2016); EP 16192443.6 (filed 10/5/2016). 

Specification
Continuation data is missing on page 1 of the specification. 


The use of the trademarks “ProteOn” (on page 32, line 1), “AlamarBlue” (page 43, line 14) have been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Sequence Compliance
This application contains amino acid sequences disclosures in Fig. 10 (please check for other occurrences) of the specification that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a((1) and (a)(2). However, this application fails to comply with one or more of the requirements of 37 C.F.R. § 1.821 through 1.825 for one or more of the reasons set forth on the attached form "Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequences And/Or Amino Acid Sequence Disclosures". Wherein attention is directed to paragraph(s) §1.82 (c) and (e). Although an examination of this application on the merits can proceed without prior compliance, compliance with the Sequence Rules is required for the response to this Office action to be completed.
All references to sequences in application must include SEQ ID NOs (sequence identifiers). No SEQ ID NOs are included in the sequence disclosures in Fig. 10 (see the Notice to Comply).      

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Objections
Claim 4 is objected to because of the following informalities:  please spell out “APTES”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112 paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 3-4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junghans (Appl. Phys. A 2006, 82:253-260).
Junghans teaches a method for coating a solid surface with a recombinant spider silk protein (abstract, page 253).
For Claims 1 and 3-4: the reference teaches a method comprising: exposing and further exposing the solid surface: gold coated quartz crystals (page 254, left column, para 3.1++, hydrophobic, for claim 3-4) to an aqueous solution of the recombinant spider silk (SO1-ELP, page 254, left column, para 3.1, line 2++, page 255, right column, 2nd full paragraph, line 2++), wherein the method does not include drying-in of spider silk protein (no drying during the casting and spin-coating, page 255, right column, 4th full paragraph++).
For Claim 5: the reference teaches the recombinant spider silk (SO1-ELP) is comprising a functionally exposed non-spidroin protein moiety (synthetic elastin sequence, page 253, right column, 1st full paragraph, line 10++).
s 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wohlrab (J. Mater. Chem., 2012, 22:22050-22054).
Wohlrab teaches a method for coating a solid surface with a recombinant spider silk protein (abstract, page 22050).
For Claims 1 and 3-4: the reference teaches a method comprising: exposing and further exposing the solid surface: polystyrene (page 22050, right column, 1st full paragraph, line 11++ hydrophobic, for claim 3-4) to an aqueous solution of the recombinant spider silk (page 22050, right column, 1st full paragraph, line 1++), wherein the method does not include drying-in of spider silk protein (no drying during the casting).
For Claim 5: the reference teaches the recombinant spider silk (eADF4(C16)) is comprising a functionally exposed non-spidroin protein moiety (engineered protein, page 22050, right column, 1st full paragraph, line 1++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Junghans/Wohlrab in view of WO2007078239.
Junghans/Wohlrab teaches what is above.
Junghans/Wohlrab does not explicitly teach washing steps as recited in claim 2, the recombinant spider silk protein as recited in claim 6. 
WO2007078239 teaches method of coating of recombinant silk protein (page 56, claims 20-23, SEQ ID NO:9, page 87) on microtiter plates (page 47, line 16++) by adsorption and washing of silk protein (page 50, line 19++ and page 51, line 4++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use the recombinant spider silk protein of claim 6 to coat solid surface and washing between the coating steps.

An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of the claimed recombinant silk protein and step of washing etc. is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 14 of USPN 93092998. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method of coating with recombinant spider silk protein, while the patent also 

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/            Primary Examiner, Art Unit 1653